Case 19-10842-elf          Doc 41      Filed 12/11/19 Entered 12/11/19 15:55:55                    Desc Main
                                       Document      Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                                          :      19-10842 ELF
DANIELLE SEABERG                                                :
                                  Debtor                        :      Chapter No. 13
                                                                :
                                                                :

             NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS
        PLEASE TAKE NOTICE that the undersigned appears for WILMINGTON SAVINGS

FUND SOCIETY, FSB, AS TRUSTEE OF QUERCUS MORTGAGE INVESTMENT TRUST (“the

Creditor”), and pursuant to Bankruptcy Rule 2002(g) and 2002(h) and 9007 and §1109(b) of the

Bankruptcy Code, with regards to the real property, located at 24 NASTURTIUM LANE, LEVITTOWN,

PA 19054-3802 with the mortgage recorded on March 1, 2013 Instrument Number 2013018285 demands

that all notices that are required to be given in this case and all papers that are required to be served in this

case, be given to and served upon the undersigned at the office, post office address and telephone number

set forth below.

        PLEASE TAKE FURTHER NOTICE that pursuant to §1109(b) of the Bankruptcy Code, the

foregoing demand includes not only the notices and papers referred to in the Rules specified above, but

also includes, without limitation, orders and notices of any application, motion, petition, pleading,

request, complaint or demand, whether formal or informal, whether written or oral whether transmitted or

conveyed by mail, delivered, telephone, telegraph, telex or otherwise which affect or seek to affect in any

way the Creditor’s rights or interest, with respect to Debtor or the property on which Creditor holds a first

mortgage lien.


December 10, 2019
                                                    /s/ Mario J. Hanyon, Esquire
                                                    Mario J. Hanyon, Esq., Id. No.203993
                                                    Phelan Hallinan Diamond & Jones, LLP
                                                    1617 JFK Boulevard, Suite 1400
                                                    One Penn Center Plaza
                                                    Philadelphia, PA 19103
                                                    Phone Number: 215-563-7000 Ext 31340
                                                    Fax Number: 215-568-7616
                                                    Email: mario.hanyon@phelanhallinan.com
